Citation Nr: 0317831	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  01-03 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased evaluation for status post insall 
procedure for dislocation and recurrent subluxation of the 
left patella with chondromalacia, currently evaluated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran had active military service from April 1977 to 
July 1981.  She has been represented throughout her appeal by 
the Disabled American Veterans (DAV).  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  The RO denied the veteran's claim for 
a rating higher than 10 percent for her left knee disability.

During the pendency of her appeal, the veteran requested a 
personal hearing.  The RO scheduled her hearing for January 
22, 2003.  But in a Statement in Support of Claim (VA Form 
21-4138), also dated January 22, 2003, she indicated that she 
wanted to cancel her hearing request.  She has not asked that 
it be rescheduled.  So the Board deems her request for a 
hearing withdrawn.  See 38 C.F.R. §§  20.702 and 20.704 
(2002).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's left knee disorder is manifested by minimal 
functional impairment consistent with the equivalent of some 
pain on motion; she can fully extend her left knee to 0 
degrees, and she can flex it to 110 degrees; there was no 
evidence of swelling, tenderness, or instability in this knee 
when most recently examined by VA for compensation purposes.




CONCLUSION OF LAW

The criteria have not been met for a rating higher than 10 
percent for the left knee disability.  38 U.S.C. §§ 1155, 
5103A, 5107(b) (2002); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This Act is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before that date and not yet final.  This new 
law eliminates the concept of a well-grounded claim and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103.  Second, the VA has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  



The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate her claim.  For example, 
the discussions in the September 2000 rating decision, the 
February 2001 statement of the case, the April 2002 rating 
decision, and the April 2002 supplemental statement of the 
case informed the veteran of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  Additionally, a letter dated in 
March 2002 from the RO informed the veteran of the enactment 
of the VCAA; VA's duty to notify; VA's duty to assist in 
obtaining evidence; what the evidence must show for 
entitlement; when and where to send pertinent information; 
what VA has done to assist the claim; and how to contact VA 
for additional assistance.  Specifically, the RO informed her 
that it would obtain any VA or other Federal records that she 
identified.  

Those documents listed above, especially when considered 
collectively, provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
her claim, as well as an explanation of what evidence was to 
be provided by her and what evidence the VA would attempt to 
obtain on her behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  The RO also apprised the veteran of the 
applicable laws and regulations in the statement of the case 
and supplemental statement of the case.  And the basic 
requirements for establishing entitlement to an increased 
rating for her left knee disorder have remained unchanged-
despite the change in the law with respect to the preliminary 
duties to notify and assist.  The Board finds, then, that VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  Additionally, the RO attempted to obtain all 
relevant evidence identified by the veteran as to her 
service-connected disability.  The Board is not aware of any 
relevant evidence that has not been obtained.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, no further assistance 
to the veteran with the development of evidence is required 
for this claim.  


II.  Factual Background

The service medical records show that that the veteran 
twisted her left knee in November 1978 while dancing; the 
assessment was sprain of the medial collateral ligament.  In 
July 1979, the veteran fell and reinjured her left knee; x-
ray study revealed a displaced left knee.  She was diagnosed 
with possible lateral collateral ligament tear and 
dislocation of the left patella.  In July 1980, the veteran 
was diagnosed with patellofemoral syndrome; she was placed on 
physical profile.  The veteran was admitted to a hospital in 
September 1980, with a history of lateral dislocation of the 
left patella in July 1980; it was noted that she was treated 
with immobilization and did well for a few months.  On 
September 10, 1980, she underwent insall proximal realignment 
of the patella with patella shaving.  At discharge, she had a 
flexion of 120 degrees without difficulty.  The final 
diagnosis was dislocation, left patella with recurrent 
subluxation.  In February 1981, she was diagnosed with left 
knee chondromalacia.  

Based upon the above clinical findings, a rating action of 
September 1981 granted service connection for status post 
insall procedure for dislocation and recurrent subluxation of 
the left patella; a noncompensable evaluation was assigned, 
effective July 22, 1981.  

On VA examination in March 1982, the veteran complained of 
pain, swelling and grinding in the left knee, especially with 
prolonged walking and sitting.  Examination of the left knee 
revealed tenderness on patellofemoral compression with 
moderate crepitus.  She had a full range of motion, from 0 
degrees to 140 degrees, bilaterally.  There was no 
instability or subluxation of the patella.  Ligaments were 
stable, with no rotary instability.  The impression was 
status post insall patello-femoral realignment for 
subluxation of the patella, with residual mild to moderate 
patello-femoral chondromacia.  Subsequent VA progress notes 
dated from January to December 1984 reflect ongoing clinical 
evaluation and treatment for left knee pain; the pertinent 
diagnosis is bilateral chondromalacia, left worse than right.  

In March 1985, the RO took corrective action to award a 10 
percent disability rating for the service-connected left knee 
disorder, effective July 22, 1981.  

On VA examination in August 1988, range of motion in the left 
knee was from 0 degrees to 135 degrees.  No laxity or lateral 
stresses were noted.  McMurray's test was negative.  There 
was no joint line tenderness.  There was apprehension with 
lateral displacement of the patella on the femur.  There was 
very mild tenderness along the medial facet of the patella.  
The pertinent diagnosis was status post dislocation of the 
left patella with surgical repair of the retinaculum.  The 
examiner noted that continued pain in the left knee 
subsequent to surgical repair presumably related to 
impingement of the medial facet of the patella on the femoral 
condyle as a result of the repair and the original 
dislocation.  Consequently, the diagnosis was patella femoral 
pain syndrome.  

During a clinical visit in April 1997, the veteran complained 
of pain and swelling in the left knee for the past 3 to 4 
days.  An x-ray study of the left knee was within normal 
limits.  No pertinent diagnosis was reported.  Subsequently, 
the veteran was afforded a VA examination in June 1997, at 
which time she reported occasional pain in the left knee, 
particularly with activity and change in the weather.  
She described the discomfort in the left knee as being mainly 
anterior and inferior to the patella.  She also described a 
constant sensation of crepitus in the kneecap.  She reported 
taking medication for the pain; however, she also noted that 
she has never gotten any benefit from physical therapy.  She 
also reported wearing a full brace on the left knee most days 
and noted swelling without the brace.  She entered the room 
with mild gait abnormality, favoring the right leg.  The left 
knee had a healed 14 cm vertical midline scar.  Flexion of 
the left knee was possible to 130 degrees with normal range 
of motion, but with clear evidence of patellofemoral crepitus 
and mild discomfort.  There was no evidence of medial or 
lateral ligament laxity.  The knee was cool without evidence 
of effusion.  The overall impression was that the veteran 
suffers from left knee discomfort secondary to probable mild 
chronic patellofemoral syndrome or chondromalacia patella.  

On the occasion of VA examination in August 2000, the veteran 
indicated that she was unable to sleep without a pillow 
between the knees because of pain.  It was noted that she had 
pain on walking and she limped secondary to the pain; she was 
noted to have pain negotiating stairs.  She also reported 
stiffness in the morning and after prolonged sitting.  She 
also reported occasional limitations in the range of motion 
in the knee.  The veteran indicated that she is unable to 
work a regular job because she cannot sit or stand for long 
periods.  She reported using a knee brace for support.  She 
also reported one to two episodes of dislocation per year.  
On examination, the left knee had a healed 13 cm vertical 
scar on midline that was nontender.  No effusion and no 
erythema were noted.  There was tenderness medial to the 
patella.  There was abnormal McMurray's test, normal 
Lachman's.  Knee flexion was limited to 110 degrees secondary 
to pain.  Muscle strength of the left quadriceps, hamstrings, 
flexions and ankle muscles was 4/5.  She had difficulty 
walking on tiptoes or on heels.  The impression was chronic 
left knee pain, status post insall procedure for dislocation 
and recurrent subluxation of the left patella with 
chondromalacia.  

VA progress notes dated from April 1997 to October 2000 
reflect ongoing treatment for knee problems.  During a 
clinical visit in October 2000, examination of the left knee 
revealed mild crepitus, but a full range of motion without 
pain, bilaterally.  There was no instability and no pain with 
extremes of motion.  No lateral joint line tenderness was 
noted.  The impression was bilateral knee pain, most likely 
bursitis.  A private treatment report dated in January 2002 
reflect similar clinical findings.  

The veteran was afforded a VA examination in April 2002, at 
which time she continued to complain of a constant dull 
pressure-like pain.  She also stated that climbing up stairs 
was worse than coming down.  The pain was located in 
bilateral medial sites of the knees.  She indicated that she 
was unable to run, jog, or lift heavy weights.  The veteran 
reported that she in her job, she walked back and forth 
throughout her shift.  She reported being able to perform the 
full functions f her job; in fact, she stated that the 
movement helped her a little bit.  The left knee showed a 15 
cm well-healed surgical scar.  The scar was flat and well 
demarcated.  The rest of the left knee inspection was within 
normal limits.  N nodes of soft tissue or bony deformities 
were noted.  No swelling was noted.  There was no significant 
tenderness on palpation of the tibial plateau.  Range of 
motion of the left knee was from 0 degrees to 110 degrees 
limited by pain.  Muscle strength generally was 5/5 with some 
hesitation due to pain.  Maneuvers including McMurray, 
Lachman, and drawer signs were negative.  Deep tendon 
reflexes were 2+.  X-ray study of the left knee was 
unremarkable with no evidence of degenerative joint disease; 
there was no joint dislocation, and no evidence of fracture 
or joint dislocation.  The impression was no evidence 
significant degenerative joint disease in the knees, 
bilaterally.  


III.  Legal Analysis

The veteran's service-connected status post insall procedure 
for dislocation and recurrent subluxation of the left patella 
with chondromalacia is currently rated as 10 percent 
disabling under Diagnostic Codes 5299 and 5010.  Diagnostic 
Code 5299 applies to disabilities of the musculoskeletal 
system that are not specifically accounted for in the Rating 
Schedule, but can be rated by analogy to a similar specified 
disability code.  See 38 C.F.R. §§ 4.20, 4.27 (2002).  
According to 38 C.F.R. § 4.71a, Diagnostic Code 5010, 
degenerative arthritis due to trauma and substantiated by X-
ray findings is rated as degenerative arthritis under 
Diagnostic Code 5003.  And Diagnostic Code 5003, in turn, 
indicates the degenerative arthritis will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  Here, the 
specific joint involved is in the knee, so the applicable 
Diagnostic Codes are Code 5260 for limitation of flexion and 
Code 5261 for limitation of extension.  

Under Diagnostic Code 5260, a 10 percent rating requires 
flexion limited to no more than 45 degrees, a 20 percent 
rating to no more than 30 degrees, and a 30 percent rating to 
no more than 15 degrees.  Conversely, under Diagnostic Code 
5261, a 10 percent rating requires extension limited to no 
more than 10 degrees, a 20 percent rating to no more than 15 
degrees, a 30 percent rating to no more than 20 degrees, a 40 
percent rating to no more than 30 degrees, and a 50 percent 
rating to no more than 45 degrees.  38 C.F.R. § 4.71a (2002).  
"Normal" range of motion in the knee is from 0 degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II.  

Unfortunately, the veteran does not have sufficient 
limitation of motion in her left knee-on either extension or 
flexion, to warrant an evaluation higher than 10 percent.  At 
the August 2000 VA examination, left knee flexion was limited 
to 110 degrees secondary to pain.  Similar findings were 
reported on VA examination in April 2002.  So as is readily 
apparent from the above data, range of motion in the 
veteran's left knee exceeds the requirements for a rating 
higher than 10 percent under either Diagnostic Code 5260 for 
limitation of flexion or Diagnostic Code 5261 for limitation 
of extension.  

The Board has considered the application of 38 C.F.R. §§ 4.40 
(consider "functional loss" "due to pain"), 4.45 (consider 
"pain on movement, swelling, deformity, or atrophy on disuse" 
in addition to "instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing", incoordination, and excess fatigability), and 4.59 
(minimum compensable evaluation warranted for painful motion 
with joint pathology) in this case.  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, increased ratings 
are not warranted on the basis of these regulations.  

Although McMurray's test was reported to be abnormal in the 
August 2000 VA examination, Lachman's was normal.  There was 
no effusion and no erythema.  The range of motion of the 
affected joints was additionally limited by pain.  There was 
no fatigue, weakness, and lack of endurance or 
incoordination.  The examiner commented that the veteran had 
difficulty walking on tiptoes or on her heels.  The veteran 
also reported difficulty working a regular job because she is 
unable to sit or stand for prolonged periods.  She denied any 
constitutional symptoms.  At the April 2002 VA examination, 
there was no swelling, crepitus, or weakness of the left 
knee.  Drawer and McMurray's tests were normal.  The veteran 
had no constitutional signs of arthritis.  The veteran works 
in a bakery, and walks back and forth throughout her shift; 
however, she reported being able to perform the full 
functions of her job.  She stated that it helps her a little 
bit because of the movement.  

The veteran is adequately compensated for the above symptoms.  
The objective findings have not been shown to be productive 
of additional disability or functional impairment in excess 
of the currently assigned 10 percent for chondromalacia of 
the left knee with a history of recurrent subluxation.  Thus, 
the Board concludes that there is not pain, which warrants an 
increased rating under 38 C.F.R. §§ 4.40, 4.45, or 4.59.  For 
these reasons, higher evaluations are not warranted based on 
38 C.F.R. §§ 4.40, 4.45, or 4.59 (2002).  

Separate ratings for arthritis of a knee, when there is 
actual limitation of motion, and for instability of the knee 
may be assigned without pyramiding-which is prohibited by 38 
C.F.R. § 4.14.  See VAOGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997); VAOPGCPREC 9-98 (August 14, 1998).  
Examinations of record have failed to report any finding of 
instability.  The private treatment report in January 2002 
noted that x-rays of both knees showed both medial and 
lateral joint spaces were well maintained.  The April 2002 x-
ray impression was negative study.  So an additional 
evaluation under Diagnostic Code 5257 for instability is not 
warranted.  



The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
5299-5010, do not provide a basis to assign an evaluation 
higher than the 10 percent currently in effect.  

Here, the preponderance of the evidence is against the claim 
for a rating greater than 10 percent for the veteran's left 
knee disability.  Therefore, the application of the benefit 
of the doubt doctrine contemplated by 38 U.S.C.A. § 5107 
(West 2002) is inappropriate in this case.  


ORDER

The claim for a rating higher than 10 percent for the left 
knee disability is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

